          Case 2:16-cr-20032-JAR Document 785 Filed 09/30/19 Page 1 of 5
                                                                                                              l of 5
                                                                                                       Plus ATTACHMENT -A,B,and C
                                     IN THE UNITED STATES DISTRICT COURT
                                                                  FOR       THE
                                                        DISTRICT OF KANSAS                                                     v
                                                                                                                          SEP 3 2019

TY\~AN    A.    1:00LE,indivi.dua1 And in ter.ef; tr:!<l )                                        CIVIL M. W, D. By-A-l~l-=-~-
rar.t.,
                                                                  P 1 a i. n f:. Lf .f       )   CASE No.i9~cv-o 671-FJG/Bth ~i
                                                                                             ~    APPEAL N6 .~19-3193/lOth Ci.r.
                                                                                         !

·7
I •                                                                                          )RE:UNITED STATES V. BLACK~HUFF~an
SECURUS TECHNOLOGIES,INC.,                                                                   )                              CARTER
                                                                                             )   UNDER CLERK FILING RULE
                                                                  Def.~ndant.                )    16-CR-20032-JAR             2 S(A)(Z)(b)
                                                                                             )


                 MOTION TO COMPEL PRODUCTION OF DOCUMENTS                                                    ~nd~r
                 -·-····-··. -····-·-..                                                                     .
                                          --~·---·--·-f~e<r~-If:·cT;1:iT.'.-3".rr.-a1~rr;-8~·r.~-;ce~r·-· ·-·~··-----··




                                                                 Comes now TYWAN A. P001£.under the
penalty of pe.r.iury . a P!'o-Se 1.i.til!,ant that is a inmate ~.r. Fe·:!er:1J. Custoc.'y
J. oca.:e
      i   d a t 1"JJftJ.• 't" ec1.. s' r~a t es F' . c , c , F- orres t c·1 t y LOW:ln     . li''JDPk'CT   -'•~~:• ARKANC:./\C
                                                                                              .. l',c'""'" r.TTV    ..... c,.~...,.

                                                                 By .'.l dec1. c..r.at.:i.on and in SSlmpI:i.e.nce
with 28 USC 1746 are requesting that,thie Court Order Securus Technologies
Inc. to prov:i.de for insp.eet:Lon .and copyJng:,or produce elr~ct.ronically                                                           -
stored TELEPHONE ret::.•Jr<iing.s f.tQm C :'. C, A. LEAVENWOF.TH DUF I.NG and in
between APRIL 2016 and                              AU~UST.2016~of                 TYWAN         A.POOLE~s         telephon~vid.comm­
trnic.at:.i.ons.~1:1bUe              h0~:::e.d
                          r;tC . C.A .•rnd used Sr=curus Telephones for c::.alls.
SEE: M.W_.D.DOC. 751/759 16CR20032JRPoole has made attempts to recieve
 the needed Phone Recording information by filing a 41(g) in 2016 in
 this court that was recently deriied on August 14,2019 due to the fact
 that District of Kansas F.P.D. has been appointed to represent all
litigants from the District of Kansas who seek relief on claims such
as these,and in relation to 28 USC 2255 but that Office has not been
appointed to represent litigants-fr-om-t'he Western District of Missouri.
                                             This court further stated that the
court finds no basis to allow non-District of Kansas litigants to
intervene in this matter for the purposes of obtaining relief.
                                             Poole is diligently seeking relief
currently in the 10th Cir.Court of Appeals and the M.W.D. UNDER 2255.
SEE:ATTACHMENT-D                             Poole has in good faith attempted
to recieve the recording information from SECURUS TECHNOLIGIES INC.
TELEPHONE SERVICE by request of certified letter to no avail,with no
response from Securus.Ia addition Poole's Attorney relationship was Destr
oyed due to Recordings.     J3.~_J;..J_~L.§-9.!LG.l2'.I_                 ·
                                             Poole wishes to recieve Actual
rA.cordings , Documents, Copies, or Electronically stored inf or mat ion as t.o ,''
A.ud/Vid ·recordings of inmates. housed at C:.C.A. CEAVENWORTH during and
in bet.ween April 2016 to·November·2,2017 . of his phone calls;
                                                     _§.!1Q.!J.Rl!.~- FQ]..J19_:IlQJL
                                  After Pbole provided by U.S.Po~tal
Service to Securus a certified letLer,Securus did not object or give
          Case 2:16-cr-20032-JAR Document 785 Filed 09/30/19 Page 2 of 5

                                                                                    2 of 5

 any indicatiori in response that material requested was being witheld
 on any grounds of Privilege or work product and was not under require-
 ments of _B_ULE__J.,§.{_Ql.(.?.2· Chr:i.st:i.ne Blegen Poole'e 2;355 c:.01ms•?l fai!.ed to
protect/fi~ttf~~liim~bf CCAR~~ordingEurthermore,the failure of Securus
  to file any objection or letter in response to Poole in a Timely
 manner,in this caseino response at all has waived any objection to
  the requesti~f eleclronically stored w~ere,when,how,snd who vhone calls.
 SEE: e.g. ,Eureka Finnancial Corp. V."Hartford Accident &Indem.Co.,136
         "r.R-.-o-:T79-;"TE-Z-=-rss-( E. D. Gar. I~ ;:;SEE: ATTACHMENT-A8fi",j"f)~----~-~-·­
         ··---------------------- -----·p-IfE---~f5~ffi5N--CON SUL TAT ION
                                                        -13-e-fore___thTs-Motion to Compel the
 Production of Documents was filed within this court Poole has been
 Diligently seeking the needed Phone informatibn by way of Certified
 letter to Securus Technoligies and Motion tp the Court requesting a
 Ruling under Motion filed under RULE 41(g).
                                         REQY_E!_?_l_.[0 ~j)-~!!_g_lJ.Q~.?-~
                                                         Poole is seeking a Order to Compel
 Securus Tec:hnoligies Inc.TelE'pbone Service to prod;1ce documents. As
 shown in the attached copy of Memorandum and Order Regarding Request
 From Interested Parties and Certified letter to Securus there is no
reasonable justification for the refuseal of Documents and or
Etectronically Stored Information as to Inmate Phone calls from C.C.A ..
fb produce the documents in question for inspection and copying or
produce electronically stored information of the Recordings in question
 to no avail. .. so that an ORDER to Compel is appropriate under
.f_ElSL·J~_!_Civ. P. 3~!..._a) ( 3) (B). SEE: ATTACHMENT-C
                                    MATTERS ON WHICH MOTION IS BASED
                              . ~~~-z--·---~--~-- . --·~      This rnot1on is Eased on the attachment
as a interested party the pleadings and papers on file in United States
Y •. _.!U.sH."', ~-1.JiyJ.[,__9..!l<L.Q.Ci..LtEJ..~- and in this action , this Mot ion , theacc o"mp a iiyTng
 Memorandum,the Request Letter,and wha~ever evidence and argument that
 is or may be presented at the hearing of this Motion and or hearings in
 the Black,Huff ,Carter cases or other similarly interested parties and
 ~~~ i 1~gs •. SEE: A17~cHMENT-B . Due to p~one audio and Leg. Visit Video ... record·-
 .1. .. b • ..,EE. ATTi\CHMENf-E               CONCLUDING
                                                     Fed.R.Civ.P.37(a) is appropriate for
 this court to Order Securus to produce documents to TYWAN A. POOLE the
 owner of such documented recordings. Furthermore this request by Poole.
 is appropriate because Securus has not shown that such Production and
 Answers will be annoying,burdensome,or completely irrelevant to thrust
 of instant litigation,and where Plaintiff Poole adequately con~ends
 that answers to Production of Relevant documents will significantly
 enhance Plaintiff'Poole's ability to present properly it's cause of
 action to the Court of Appeals and 28 USC 2255 proceedings within the
 Missouri Western District Court •. wher Srin Toma.sic from W.D.M. was on
 spec.i.c;l assignment to Ks .. D, then. Poole prays that this court will
 GRANT an Order for Securus to provide the information requested,due to
 the fact that be is not represented by the F.P.D.ofKansas,and is a Pro
 Se litigant from the M.W.D.Court that basnot appointed FvP~D. in Missouri
 by Kansas District Court to represent interested llarties from Missouri.
 Poole used Securt1s nhones to call the W.D.M. F.P.D.at8164718282and Attorney
Ch:cistine Bleg·2n at.8162130384 for Defe-nie·-;-u-;:;;;~,;·-£;;-;,·-c-:E~A"~·~There are .
-some"-Attorne-:-ys-"Trom·-v.:,l)~i;t":-tl::a t dj_ dn I t use a b1.1 ate r a 1 0 Y.' mu t ua 1 act.ion bv
Rec.i.prccity making it known that thE:y had ~U.ents at C.C.A. durring the.
periods of time in question~jfiefen~e Counsel Blegen ~idn't provide~er
information to the court or special master. (Blegen ~ontact with Poole from
C. C. A. : 12hone-8162130384/816 5 24 7023and VIS ITS §.l..f.~i.!.§._.~..!.92.P.ill.:.l..!.9..2.J?.!!L and
?.!I!.!I..§_I~i.~'_~~~;~~=~·-·-·-·-·-·-·-·-·-·-·-·-        -·-·-·-·-·-·-
                    Case 2:16-cr-20032-JAR Document 785 Filed 09/30/19 Page 3 of 5
                                                                                                                                                                              3 of 5

                                                       The doc.u.ments in aue.s t :ion are ne·=ded
3.nd C'XUCial to his OnfSOine J.itigaticP :i.n the g.boye cant:i.oned cases as
pniv:i.ded by PooJ.e. The viola.tion that Poole :i.s e.~ser.d.ng fa_lls under
18 USC 25ll(l)(c.);SEE~K . S,A.22-251S(1.)~"Any perscn whose win~son1l
or'-8iectror:I~·-c5:i1.~ri:'1f""ci.-tf"or'1'-f"s'-:fi\tere Gp t e d , D :i_ sc lose d ; or used i. n -Vi o 1 at i. on
of this Act shall have a Civil Cause Cf Action against any person
who I11tere;..s·pts,Dis•,:loses,or uses_,or PROCURES any other perso·n to interc:e9t,
D:i.sclos e o:::: use, such communication '.'furthermore, ''Upon inf orrna t:Lon and
belief,in some ~ases the defendant DisclosEd class members Confidential
·.:::c·mmm~ic2t.ions to THIRJ Dar ties, .s'.Jch a.s Lm..; Enforce1r.e·t:t. 3.n Fu:::-tlH.~r
Vin~1at·ion
., ... _...... ..a.. :..1 nf
                          ..J- ~··l1•"
                               _                 ~                 i(l~~\~-::.:{!.',
                                                                   L ..... J....uL·i._, •. j.1;-,..,,.rrap·
                                                                                             .'V...................   C.::tat1ui·(01
                                                                                                                      '-'        ._.._ ....." !Jij~t\
                                                                                                                                            IJ-    _        f\r.>l-.1~,<:1
                                                                                                                                                                     - u B~•"Il•"t"t
                                                                                                                                                        o . J - ......         ............ ..._.          tcQt·i
                                                                                                                                                                                                                --         f.;,,,,1
                                                                                                                                                                                                                       ... .-..1--..£-

  that, ''Erin ccn tinues to cr~a t.·2 s tr if e and d:i.s:::ord in our of f:Lce: amoli:g
1.....
   ·01.i.:::~•c~u.c.c:
       ........... __ b           "'-"•• ... , "tl1£•·L~
                                        A.   -   '
                                                             ""''l~gc,c.t
                                                             '-''-""'".:::>   ............
                                                                              ,~.i.1
                                                                                             t·}..at she sho11ld               ---         ·b£• ·-  F-ir·e·d.B.::::·,...nc:.r-r
                                                                                                                                                    - ....  -        _.._ .. - - -          C·'"'nf·ir·r.
                                                                                                                                                                                               -  ........... _
                                                                                                                                                                                                                  1_
                                                                                                                                                                                                                 ... .cu'

  that the Special Master give her ~nformatio~ about the defe~se community's
uerr•er·1·-i.-,p
L        -    •     .t"' .... _._ - • nt-      -     •'<>r·ta]n
                                                     ,,,,.__            ~-•-         m.:::.rr:hcrc·
                                                                                           • ._. -     L  _. o-:-   -
                                                                                                           ...........
                                                                                                                      "1·" 1 " c·"f':,-.,,,
                                                                                                                         ..._          ..Lo,,,_ -
                                                                                                                                            &.
                                                                                                                                                    t11ar was 1'ans·is 1·ant- \1·i1·h
                                                                                                                                                    •                    -   ......   ...._    ....   •   .. ,          _. . . . . .




what shE: kne.K and heard bac.k in Augu.s t 2016, before the af)poin tmen t of
Spe~ial Maste~. Barnett testified that she a~reee ~ith this perception
based upon her own observation of such behavicr by· certa~n KANSAS CITY
prosecutors in the oast. Bart12tt's statement was in ~eference to TOMASIC
fror,, \•1 D Yi                              ;,..,   Fe.ct              SO!TI"' of 1-he qu•>st-·i~·nai-lc· bel"'1nrjor bad b 0                                                                                   <=>n         dLi:-e"-·
t~d .. t~i:Ta~d~                     Ba~~~8;.t. J3~rn~tt.                                  te;ti.fied                           th~t, ~~bE.<!a'Lof .the                                       Au.f.u;t.·9; 2616
he31:-:Lng,sl:12 did not have ab::::olt:.te cc:.infi.denc;-.c that SA.USA TOMASIC Gnd
ATJS .l\ fl anni..gan were giving her com'? le t.c an cl accurr:::i te inf ot"J18 t io'J an.d
she di.Ci not want tCi sponp;or. suc.h before the court."
                                             On Augu.s t 9, 201. 6 ':he c.ourt Ord~erl CCA
to c.(::::.':'.~~ recording At.tonwy-C.1ient. m8et:i.nr.s arid i?hone ealls;impouded
the video record i.ngs }ordered the Government tu preserve it~; comp:.1. t2r
hGrd drives. ln-·David Cohens f:L::-st St.a.t·Js repor.t;the Spec.:ial Master
invited "any attorney who ma.y he.ve rec.:i.2ved a telephone call f:i::-om an
inmate at CCA for the purpose of obtainj.ng legal advis~ ... to provide oe
with the telephone numbe.rs those. j_nmates may have cs.lled."
                                             Poole' .s coun.sel D~_egen f a.iled to do
that..                                       NevE.rth1~ 1..=s3'}:i.t i:: now appa.rent tc the
Co1Jrt thst theo' Govprnment h.<:J.-::1 n0 i.ni:entinn c.f complying w1_th the Cr>urt's
Final Produc1:ion ~~<l8r,<lespjte aski1g the court to ke~p the recotrl open
at the conc1.usion of the November 16 hea~ing.(2019 U.S.Dist.Lex.43)
At the E!nd of that he.2.d!lg~after tc-stimcmy b~t USAO 1:e~rese·:1tatives verifie(
that an effective litigBt.ion hold had not been put in place until May
 2017.Providi.ng that between Apri.l 2016 to August 2016 CCA and the
Government was aware of 1.ega l i ty in quest 1.oP. by the Com:-t a.s to the
r.eco~din~s,Cohea being appointed October 2016 1 and Order to Produce
Documents related to Aud/Vid . recordings. c.c.A. and the Government was
in possesion of documents includin~ recordings un-supervised.free at
r.-1i 11 to deB tr.oy some o:: mast 1 adcl. to or take away any rec.-:>~-:-din~..~. These
actions created a TAINT of the correct urocess of litiga~ion for a
inmate defe~ding himself in a criminal ~ase constituti6nally regard1.ess
j.f the Government used the recordings,the PROCUREMENT of the recordings
alone are violative of 18 USC 2511(1)(c) and constitution violations.
Suc.h hehav:i.or. is the reR.sonTn-:·g-·10-r·PocT:; b:i::-inging this Pet:i.U.11n to the
Court.
                                             The. Court proceeded to l i. st numerous
oroblems with the ~ay Productia~ happened O\•er the course of two years
resulting :i.n a."Boc ..ime.nt Dump" shortly be.for'2 and continuing throughout
                                                       1

the two ~eek hearing in October 2018.Those uroblems were;
                    Case 2:16-cr-20032-JAR Document 785 Filed 09/30/19 Page 4 of 5
                                                                                              4 of 5

l) individuals that have been alleged to en,csage in wrong<lo:i.ng a.r:e. the
ones doing the culling of their own d~cuments in~tead of a neutral
re~liev..•er:
2)the ye~r-l.ong(2019 U-S-Dist. Lex.44) process of developing a~reed
search terms with t11e intent that they be applie~ across all re?osi.ti~
ons had not hapuened;
3)the individuals whose rep0si.tor~es arB being searched sh-0uld not
co~trol who is se3rching ~hem;
4)while ac~nowl.edging the Government is intitled ta do a Privilege:
National Security,ani Privacy Act review 1 t~e Court and the partj.es a=e
::ir.<-i  4
             ... 1 -d
_ • ..1 ~ •• ·--!..t ~
                         .l.. C1   c~   n._!
                                        i.              -,-,e/P-"dt1°tJ'o--.
                                                   __ ..: 1
                                           l~ J .. '' ,;~J_t~, -•   1
                                                                                 Tr.o
                                                                          !. .......
                                                                        ,....   ..,  u{::>.
                                                                                      ..•

                                           The Government was ell.owed review of
the documents th.e.t. Poole is re·::pJe.:st~.ng .• a.r.d this Court should allow
Poole that right also if necessary under the Privacy Act review under
Privil~ge/Production Log. The recordings that were provided to the
Inves ti =?,a tor Cohen nnd thi.1" c-,ourt were P.o t complete and ac.c_urra te. o~
:reJ.ie.ble.
                                           The Special Maste~::s Invsst.:i_gation
re:vea 1 P·:i;
1)the Go~ernment offered a number of inconsistant 1 inaccurratejor misl-
eading statements abot1t their knowl~dge of the existence of the V~deo
Recordings and whether ~hey viewed or otherwise used any of the Video
Rec.ord:i.ngs ~
2.) the. Government "Wiped Clean"the hard drive of the computer it had us·"?d
to access the Video Recordings; and
3)th1: AU.SA responsible for. delivering the e:.udio i:'ecordings to the Court
for impoundweni.,made an AFTER-HOURS ~ntry into Chambers ~~re irrpounded
materiaJ.E' i.n this .::.ase ~vere kept . The Court should consider the •1Frui t of
                                                  1


a Poisones Tree"TAINT standard~            Er:i.n To:nasic wa:; from W.D.M. ae
SAUSA in Kansas.Pool-2 1 S cd:mina.1 case unde;::- :?2.55 ~·ms from W. D.M. and he
wae housed &t C.C.A.(Core Civic)durring t~e period of tj.mes in question.
Poole made phone calls to F.P.D. Office,Defense Counsel Christi.neBlegen.
and had ove~ 7 hours of attorney visits with Blegen while housed at -
C. C, A, :i.n .J>lne and .July of 2016. SEE: ATTACHMENT-E
                                       Poole has been diligent1.y seeking the
Recordings a.nd relief due to h:i.EJ Sixth Amendment vi.olat:Lons and Procur·-
,·~me'lt of Aud/V:i_d by the Government. Th.is Motion t0 CompP-l. Produc.tion Of
Doc.urr.ents from Securus i.s ne~ded to assist the fundamental procedure of
justice. The hard drive of ~omputer that video recordings w~re stored on
was wiped clean by the Government before,durring,and or after the Cohen
Investigation.
                                       Poole prays that this court wj.11 Order
Securus to produce Documents in question because they should show the
who,what,when,and why as to the days of recordings in question from c.c.A.
        Case 2:16-cr-20032-JAR Document 785 Filed 09/30/19 Page 5 of 5

                                                                     5 of 5



                    Certificate .ofService




     r._]~YWAN A. POOLE           hereby certify that I have served a true and
correct copy of t.he following by placement in the inma·.::e ma~!.l.:
                          MOTION TO COMPEL PRODUCTION OF DOCUMENTS             und~r
                                Fed.R.Civ.P.37(a)(1)&(3)(B)


 UNDER CLERK FILING RULE 25(A)(2)(b)


Service of process is deemed complete at the time of delivery to the United States
Postal Service for forwarding to the Court. Houston v. Lack 101 L.Ed.2d 245 (1988)
confirms that by such service upon the parties to litigation and or his/her attorney
of record, by placement in a sealed, postage prepaid envelope addressed to:
                                  CLERK OF COURT c/o
                        UNITED STATES DISTRICT COURT OF KANSAS
                                  500 N.5th STREET
                             KANSAS CITY,KANSAS 66101


Furthermore so that this Motion may be FORWARDED to necessary personnel.
and deposited in the Uni t-o..:i States Mail maintained by the United States F. C. c.
FORREST CITY LOW'.-.             all requirements of service of process required by
law have oeen ruJ.t1llea this:




TYWAN A. POOLE #25194-045
F.C.C. FORREST CITY LU~
P.O. BOX # 9000
FORREST CITY,ARKANSAS 72336
                                                             Bureau of Prisons Register
                                                                      Number
